Per Curiam:
The affidavits on behalf of the plaintiffs are insufficient to show that the defendant is doing business within this State. The facts that are stated are upon information and belief and no reason is given for the failure to present the affidavits of those persons from whom the affiants profess to have obtained the information. Unless the corporation is doing business in this State, the temporary or permanent residence of the president here does not bring the corporation within the State so that service upon him will constitute service upon the corporation. The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present •—■ Clarke, P. J., Dowling, Smith, Page and Philbin, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.